CRED G-GBERERE Bosumentss Filed 84/98/24 Bage + af 3

EMERY CELLI BRINCKERHOFF ABADY WARD & MAAZEL up

RICHARD D. EMERY A A D L. Houx
ANDREW G, CELL, JR. FTORNEYS AT LAW LANE

MATTHEW D. BRINCKERHOFE 600 FIFER NEN ROCKEFELLER CENTER EMMA L. FREEMAN
JONATHAN §. ABADY New Yor Ne nr VoRK 10020 DAVID BERMAN
EARL 8. WARD NEW 10) HARVEY PRAGER
TLANN M. MAAZEL . Scout K.ATOVICH
HAL R. LIEBERMAN ae bi) com MARISSA BENAVIDES
DANIEL J. KORNSTEIN ° echawm.com Nick BOURLAND
O, ANDREW F. WILSON . , ANDREW K. JONDAHL
KATHERINE ROSENFELD ANANDA BURRA
Desra L. GREENBERGER
ZOB SALZMAN
SAM SHAPIRO
April 8, 2021
Via ECF

Honorable P. Kevin Castel
United States District Judge
United States Courthouse

300 Pearl Street, Courtroom 11D
New York, NY 10007

   

Re: Dame Products v. The Metropolitan Transportation Authority, et a
Case No. 19 Civ. 05649 (PKC)

Your Honor:

We represent Plaintiff Dame Products in the above-captioned matter. We write
jointly with counsel for Defendants to respectfully request an extension of time from April 9,
2021 to April 30, 2021 for the parties to file pre-motion letters in anticipation of moving for
summary judgment and an extension of time from April 30, 2021 to May 21, 2021 for the parties
to complete expert discovery. One previous request for an extension of the pre-motion letter
deadline was made and granted. See Dkt. No. 53. Two previous requests for an extension of the
expert discovery deadline were made and granted. See Dkt. Nos. 38-39, 40, 42. The next Court
conference is scheduled for April 26, 2021,

The parties request these extensions because they have continued to engage in
substantive and progressing settlement discussions. To date, the parties have each exchanged
settlement proposals and counter-proposals, which continue to require both parties’ attention.
The parties believe it would be more productive and efficient to devote resources to furthering
settlement negotiation than to expend time and resources on conducting expert depositions and
preparing papers regarding possible summary judgment motions. The parties propose to update
the Court on the status of settlement negotiations and remaining discovery on April 30, 2021,

[F or the foregoing reasons, the parties respectfully request that the Court extend
the deadline to file pre-motion letters in anticipation of moving for summary judgment from O x ,

 
Ease 1:18-ev-63848-BKE Becumentss Red eaAaic, Ragas ts

EMERY CRELLI BRINCKERHOFF ABADY WARD & MAAZEL LLP
Page 2

April 9, 2021 to April 30, 2021 and the deadline to complete expert discovery from April 30,
2021 to May 21, 2021.
Respectfully submitted,
is
Richard D, Emery
Samuel Shapiro

Emma L. Freeman

C. All counsel of record, via ECF

 
